         Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

    UNITED STATES OF AMERICA                           )
                                                       )
                   v.                                  )    Criminal No.: 19-10080-NMG
                                                       )
    ELISABETH KIMMEL et al.,                           )
                                                       )
                                                       )
                           Defendants                  )


         GOVERNMENT’S MOTION IN LIMINE TO PRECLUDE DEFENDANTS’
     USE OF CO-CONSPIRATOR STATEMENTS OTHER THAN FOR IMPEACHMENT

        The government respectfully moves in limine to preclude the defendants from offering out-

of-court statements of co-conspirators, including recorded calls and emails, which are hearsay as

to them, except for the purposes of impeachment. Further, the government respectfully requests

that the Court preclude the defendants from impeaching witnesses by playing audio recordings in

the presence of the jury without first complying with Fed. R. Evid. 613(b).

I.      RELEVANT BACKGROUND

        The defendants have marked as exhibits for trial nearly 100 recorded telephone calls –

hours of calls – to and from William “Rick” Singer. 1 Not one of the calls involves the defendants


1
 See, e.g., Ex. 1405 (Session 1147), Ex. 1406 (Session 1184), Ex. 1407 (Session 1765), Ex. 1408 (Session 1759), Ex.
1409 (Session 2139), Ex. 1410 (Session 3057), Ex. 1411 (Session 3041), Ex. 1413 (Session 3787), Ex. 1414 (Session
4253), Ex. 1415 (Session 4473), Ex. 1416 (Session 4964), Ex. 1417 (Session 4954), Ex. 1418 (Session 5017), Ex.
1419 (Session 5340), Ex. 1420 (Session 5633), Ex. 1421 (Session 5664), Ex. 1422 (Session 5819), Ex. 1423 (Session
6268), Ex. 1424 (Session 6313), Ex. 1425 (Session 6812), Ex. 1426 (Session 6880), Ex. 1427 (Session 6931), Ex.
1428 (Session 6985), Ex. 1429 (Session 7048), Ex. 1430 (Session 7200), Ex. 1431 (Session 7794), Ex. 1432 (Session
7894), Ex. 1433 (Session 7861), Ex. 1434 (Session 7957), Ex. 1435 (Session 8033), Ex. 1436 (Session 8224), Ex.
1437 (Session 8534), Ex. 1438 (Session 9002), Ex. 1443 (Session 10000), Ex. 1444 (Session 10357), Ex. 1445
(Session 10395), Ex. 1447 (Session 10611), Ex. 1451 (Session 11348), Ex. 1452 (Session 12208), Ex. 1455 (Session
12793), Ex. 1456 (Session 12923), Ex. 1457 (Session 12970), Ex. 1458 (Session 13064), Ex. 1459 (Session 13136),
Ex. 1460 (Session 13152), Ex. 1461 (Session 13167), Ex. 1462 (Session 13452), Ex. 1465 (Session 14326), Ex. 1468
(Session 16676), Ex. 1469 (Session 16760), Ex. 1490 (Session 2289), Ex. 1491 (Session 3706), Ex. 1492 (Session
7172), Ex. 1493 (Session 2892), Ex. 1494 (Session 7629), Ex. 1495 (Session 8230), Ex. 1496 (Session 8231), Ex.
1497 (Session 8375), Ex. 1498 (Session 653), Ex. 1499 (Session 4879), Ex. 1500 (Session 6727), Ex. 1501 (Session
4621), Ex. 1502 (Session 3131), Ex. 1503 (Session 5901), Ex. 1504 (Session 6316), Ex. 1505 (Session 7052), Ex.
1506 (Session 4180), Ex. 1507 (Session 3380), Ex. 1508 (Session 2935), Ex. 1509 (Session 3245), Ex. 1510 (Session
         Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 2 of 6




themselves, and most are not even between Singer and co-conspirators in this case (either charged

or unindicted). Conversely, the government has marked approximately half the number of

recorded calls, many of which are between Singer and the defendants, and all of which are

admissible co-conspirator statements under Fed. R. Evid. 801(d)(2)(E). As to documents and

emails, the parties’ exhibit lists show a similar pattern. Compare Dkt. 1926 (approximately 650

exhibits marked by the government), with Dkts. 1953, 1954, 1956, 1958 (nearly 2,500 exhibits,

approximately 10 percent of which relate to the defendants). In filing their exhibit lists, the

defendants have purported to “reserve[] the right to . . . use additional documents, including but

not limited to for impeachment or cross-examination purposes” that they have “not identified.”

See, e.g., Dkt. 1956.

II.     ARGUMENT

        A.       The Defendants May Not Offer Hearsay Under Rule 801(d)(2)(E)

        Co-conspirator statements made in furtherance of a conspiracy are not hearsay when

offered against a defendant. See Fed. R. Evid. 801(d)(2)(E). Specifically, Rule 801(d)(2)(E)

provides that a statement that (i) “is offered against an opposing party,” and (ii) “was made by the

party’s coconspirator during and in furtherance of the conspiracy,” is not hearsay. Id. Thus, for

co-conspirator statements to be admitted under Rule 801(d)(2)(E), the Supreme Court has

explained that “[t]here must be evidence that there was a conspiracy involving the declarant and

the nonoffering party, and that the statement was made ‘during the course and in furtherance of




7108), Ex. 1511 (Session 584), Ex. 1512 (Session 916), Ex. 1513 (Session 7278), Ex. 1514 (Session 5506), Ex. 1515
(Session 15490), Ex. 1517 (Session 9363), Ex. 1518 (Session 8374), Ex. 1519 (Session 4156), Ex. 1520 (Session
2556), Ex. 1521 (Session 3971), Ex. 1522 (Session 2353), Ex. 1523 (Session 7936), Ex. 1524 (Session 4663), Ex.
1525 (Session 2128), Ex. 1526 (Session 4494), Ex. 1528 (Session 7219), Ex. 1529 (Session 9330), Ex. 1530 (Session
4146), Ex. 1531 (Session 11158).


                                                       2
        Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 3 of 6




the conspiracy.’” Bourjaily v. United States, 483 U.S. 171, 175 (1987) (quoting Fed. R. Evid.

801(d)(2)(E)) (emphasis added).

       Thus, defendants cannot employ Rule 801(d)(2)(E). As the First Circuit has explained, co-

conspirator statements are not admissible when offered by a defendant “because it [i]s not offered

‘against’ his position at trial.” United States v. Rivera-Hernandez, 497 F.3d 71, 83 & n.5 (1st Cir.

2007) (“Thus, to qualify under the co-conspirator exception, a statement must be contrary to a

party’s position at trial.”); accord United States v. Milstein, 401 F.3d 53, 73 (2d Cir. 2005)

(excluding co-conspirator recording proffered by defendant: “The statement of a conspirator,

offered for its truth by a co-conspirator, is not within this Rule.”); United States v. Kapp, 781 F.2d

1008, 1014 (3d Cir. 1986) (“There is no authority for the proposition that the prosecution is a

‘party’ against whom such evidence can be offered. The rule is intended to allow for introduction

of co-conspirators’ statements as evidence against them as defendants.”); United States v. Abbas,

74 F.3d 506, 511 (4th Cir. 1996) (“[T]he prosecution is not a ‘party’ against whom such testimony

may be tendered.”).

       Accordingly, to the extent the defendants wish to use any of the nearly 100 recordings of

Singer that they have marked as exhibits, or any email or other communications between Singer

and third parties, they may be do so only for purposes of impeachment. See Fed. R. Evid. 613.

They should be precluded from introducing them otherwise. 2

       B.      The Defendants Must Comply with Rule 613 in Using Recordings to Impeach

       To the extent the defendants seek to use the recordings for impeachment purposes, they

should be precluded from playing the recordings in the presence of the jury, or from introducing




       2
          Likewise, because Singer’s statements to third parties were not made to the defendants,
or in their presence, they are also not relevant to the defendants’ state of mind.


                                                  3
         Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 4 of 6




previously undesignated recordings as extrinsic evidence of purported inconsistent statements,

without first satisfying the requirements of Rule 613(b).

         Under Rule 801(d)(1)(A), a declarant’s prior inconsistent statements are hearsay and

inadmissible as substantive evidence unless they were made under oath.              Fed. R. Evid.

801(d)(1)(A); see United States v. Navedo-Concepcion, 73 F. App’x 451, 453 (1st Cir. 2003).

Previous statements not made under oath, therefore, are “inadmissible for the truth of the matter

asserted,” but may be introduced, in certain circumstances, as extrinsic impeachment evidence

pursuant to Rule 613(b). See Fed. R. Evid. 613(b). This rule “applies when two statements, one

made at trial and one made previously, are irreconcilably at odds. In such an event, the cross-

examiner is permitted to show the discrepancy by extrinsic evidence if necessary – not to

demonstrate which of the two is true but, rather, to show that the two do not jibe (thus calling the

declarant’s credibility into question).” United States v. Winchenbach, 197 F.3d 548, 558 (1st Cir.

1999).

         Rule 613(b) imposes important pre-conditions. “Extrinsic evidence of a prior inconsistent

statement by a witness is not admissible unless the witness is afforded an opportunity to explain

or deny the same, and the opposite party is afforded an opportunity to interrogate the witness

thereon, or the interests of justice otherwise require.” Fed. R. Evid. 613(b). Thus, extrinsic

evidence is admissible for the purposes of impeachment, at the Court’s discretion, only if: (i) the

extrinsic evidence is truly a prior “inconsistent” statement; (ii) the witness is “afforded an

opportunity to explain or deny the same”; and (iii) the opposing party (here, the government) is

“afforded an opportunity to interrogate the witness thereon.” See id.

         Here, the defendants should not be permitted to impeach witnesses by playing recordings

of purported prior inconsistent statements in the presence of the jury – whether those recordings




                                                 4
        Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 5 of 6




are identified on the defendants’ exhibit lists or not – without first complying with the requirements

of Rule 613. Before the recordings can be played, the defendants must demonstrate, and the Court

must be satisfied, that the prior statement was, in fact, inconsistent and that the introduction of

extrinsic evidence is warranted. See United States v. Hudson, 970 F.2d 948, 956 (1st Cir. 1992)

(“a trial court is free to use its informed discretion to exclude extrinsic evidence of prior

inconsistent statements on grounds of unwarranted prejudice, confusion, waste of time, or the

like”). Playing audio recordings in front of the jury in the absence of such findings would nullify

Rule 613 because, once published, the evidentiary bell cannot be unrung. Accordingly to the extent

the defendants seek to impeach witnesses with recordings, they should be required to first play the

recordings for the witness and government counsel over headphones (or otherwise outside the

presence of the jury), and to provide complete transcripts to assist the Court and government in

evaluating whether the statements are truly inconsistent. Additionally, because none of the

recordings that the defendants have pre-marked as exhibits was made under oath subject to the

penalty of perjury, the recordings are inadmissible as prior inconsistent statements under Rule

801(d)(1)(A), and the only basis to admit them on cross-examination is as extrinsic impeachment

evidence, in compliance with Rule 613. Accordingly, the witness must also be afforded an

opportunity to explain or deny the statements, and the government must be afforded an opportunity

to interrogate the witness thereon, before the Court determines whether the introduction of such

extrinsic evidence is warranted.

III.   CONCLUSION

       For the foregoing reasons, the Court should preclude the defendants from (i) introducing

hearsay statements of their alleged co-conspirators either on cross-examination or as part of their




                                                  5
        Case 1:19-cr-10080-NMG Document 2008 Filed 07/30/21 Page 6 of 6




case-in-chief, and (ii) playing audio recordings as impeachment in the presence of the jury during

cross-examination without first complying with the requirements of Rule 613(b).

                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


                                                 By: /s/ Ian J. Stearns
                                                    JUSTIN D. O’CONNELL
                                                    KRISTEN A. KEARNEY
                                                    LESLIE A. WRIGHT
                                                    STEPHEN E. FRANK
                                                    IAN J. STEARNS
                                                    Assistant United States Attorneys


                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants .

                                                     /s/ Ian J. Stearns
                                                     IAN J. STEARNS
                                                     Assistant United States Attorney




                                                 6
